Citation Nr: 0418595	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  03-26 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1942 
until October 1945.  He died in November 2000.  The appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran died in November 2000 and his death 
certificate listed the immediate cause of death as pulmonary 
embolus.

2.  The veteran's fatal pulmonary embolus is related to 
service-connected residuals of a gunshot wound to the right 
thigh.


CONCLUSION OF LAW

Service-connected residuals of a gunshot wound to the right 
thigh contributed to the veteran's death from pulmonary 
embolus.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003) are applicable to this claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board's decision herein constitutes a complete grant of 
the benefit sought on appeal.  As such, no further action is 
required to comply with the VCAA and the implementing 
regulations.

II.  Service Connection for the Cause of the Veteran's Death

Dependency and indemnity compensation (DIC) may be awarded to 
a veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To establish service 
connection for the veteran's death, the evidence must show 
that a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to the 
veteran's death.  For a service-connected disability to be 
the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related to death.

For the disability to constitute a contributory cause, it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See 38 U.S.C.A. § 1310; 38 C.F.R.§§ 3.310, 3.312 
(2003).  A service-connected disorder is one which was 
incurred in or aggravated by active service, or in the case 
of certain diseases like malignant tumors or psychoses, one 
which was demonstrated to a compensable degree within one 
year of the veteran's separation from active duty.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

At the time of his death, the veteran was service-connected 
for residuals of a gunshot wound to the right thigh, rated as 
40 percent disabling.  The cause of death listed on the death 
certificate was pulmonary embolus.  The appellant asserts 
that the veteran's service-connected residuals of a gunshot 
wound to the right thigh caused blood clots, which in turn 
caused his fatal pulmonary embolus.  As a layperson without 
medical training, the appellant herself is simply not 
qualified to render medical opinions as to diagnoses or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(1) (2003) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Instead, 
competent medical evidence of a relationship between service 
and the cause of the veteran's death is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

The record contains several opinions, from two private 
physicians and from a VA physician, with respect to whether 
the veteran's service-connected residuals of a gunshot wound 
to the right thigh led directly or in part to his death from 
a pulmonary embolus.  

Private medical records dated in January 2002 indicate that 
"it is not unreasonable to believe that this gentleman's war 
injuries left him with a higher susceptibility to deep vein 
thrombosis and it is well documented that he died from 
pulmonary embolus and had more than one deep vein 
thrombosis".  The Board notes that medical evidence in the 
claims file shows that the veteran had a deep venous 
thrombosis in his service-connected right lower extremity.

In addition, private medical records dated in February 2002 
set out a physician's opinion that "it is difficult to 
tell" whether the veteran's service-connected residuals of a 
gunshot wound to the right thigh "played a role with his 
deep venous thrombosis and subsequent pulmonary embolism", 
but there is "most likely a correlation with this".  
Although neither of these private opinions directly and 
unequivocally link the veteran's service-connected residuals 
of a gunshot wound to the right thigh to his immediate cause 
of death from pulmonary embolism, the opinions nevertheless 
indicate, at a minimum, that the appellant's service-
connected disability contributed to his deep vein thrombosis 
and resultant death from pulmonary embolism.  

In light of the above, VA requested an additional medical 
opinion as to whether there was any causal relationship 
between the veteran's service-connected residuals of a 
gunshot wound to the right thigh and his death.  The June 
2002 VA examiner ultimately concluded that the veteran's 
death from pulmonary embolus "cannot be connected by the 
medical records as directly causal to his service-connected 
shrapnel injuries."  In providing a medical rationale for 
that ultimate conclusion, the VA examiner indicated that 
although "there is nothing in the medical records that would 
suggest that the veteran's shrapnel wound in his right thigh 
would have been uniquely the contributing factor to his deep 
vein thrombosis, secondarily it was the contributing factor 
to his pulmonary embolus and death".

Accordingly, the Board finds that the VA opinion is 
consistent with the private opinions of record.  Although 
these opinions do not conclude that the veteran's service-
connected residuals of a gunshot wound to the right thigh 
directly caused his death from pulmonary embolus, they do in 
fact indicate that the veteran's service-connected shrapnel 
injuries secondarily contributed to his pulmonary embolus and 
thus to his death.  There is no contradictory medical 
evidence of record.

The Board notes that, as previously discussed, service-
connection for the cause of the veteran's death is warranted 
where the evidence shows that a service-connected injury or 
disability directly causes death, or, where a service-
connected disability is a contributory cause in producing 
death.  Therefore, the appellant's claim for service 
connection for the cause of the veteran's death is granted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



